Citation Nr: 1443814	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses for services rendered at Saint Joseph's Hospital from September 21, 2008 through September 25, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran reportedly served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 decisions issued by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  The Virtual VA e-folder does not include any additional relevant evidence.  The Board has also reviewed the Veterans Benefits Management System (VBMS) e-folder, which does not include any evidence.  Subsequent to the hearing, the Veteran submitted additional evidence which is duplicative of evidence previously of record.  Thus, while the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of this evidence, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain additional evidence, and the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate the claim for payment or reimbursement for medical expenses for services rendered at Saint Joseph's Hospital from September 21, 2008 through September 25, 2008.  

2.  Associate with the claims file/e-folder a copy of the Veteran's Form DD 214, or other appropriate documentation verifying his active duty service.  

3.  After acquiring any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) complete records from Creighton University Medical Center (CUMC)/Saint Joseph Hospital, regarding the Veteran's treatment from September 21, 2008 through September 25, 2008, to include any records regarding communications with VA;

(2) home health nursing notes dated from September 8, 2008 through September 21, 2008, as referenced during the July 2014 hearing, to include any communications with VA regarding the Veteran's state of health on September 21, 2008, as referenced in the February 2009 notice of disagreement (NOD);

(3) any pertinent records from the Nebraska-Western Iowa VA Health Care System, to specifically include records dated in September 2008;

(4) all records regarding VA communications with CUMC/Saint Joseph Hospital, including on September 22, 2008, as referenced in a document titled "Single Account Follow-Up" indicating that, per an individual at the Lincoln VA, the Veteran "would qualify for VA", and;

(5) any records regarding VA authorization for the Veteran's treatment at CUMC/Saint Joseph Hospital from August 29, 2008 to September 8, 2008 and for IV infusion therapy until October 14, 2008, to specifically include any records pertaining to the scope of these authorizations.   

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



